UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


 CAROL SPACK, TABITHA SCHMIDT,
 Individually and on behalf of all others
 Similarly situated, as Collective
 representative,

         Plaintiffs,
                                                      Case No. 1:17-cv-1335-TJM-CFH
                      v.

 TRANS WORLD ENTERTAINMENT
 CORPORATION and RECORD TOWN,
 INC.

         Defendants.


 NATASHA ROPER, Individually and
 On behalf of all others similarly situated, as
 Collective representative,

         Plaintiff,

                 v.
                                                      Case No. 1:17-cv-00553-TJM-CFH
 TRANS WORLD ENTERTAINMENT
 CORPORATION and RECORD TOWN,
 INC.,

         Defendants.



                       AMENDED STIPULATION OF VOLUNTARY DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED, by and among the parties, through their

undersigned counsel, that no party hereto is an infant or incompetent and that the above-captioned

action is voluntarily dismissed without prejudice by the following Opt-In Plaintiffs as against all

Defendants pursuant to the Federal Rules of Civil Procedure 41(a)(1)(A)(ii), without an award of

fees or costs to any party:
       1. John Caswell;

       2. Alvin Jankowski; and

       3. Shawn Paxton.

 ATTORNEYS FOR PLAINTIFFS,                            ATTORNEYS FOR DEFENDANTS,
 CAROL SPACK, TABITHA SCHMIDT,                        TRANS WORLD ENTERTAINMENT CORP.
 Individually and on behalf of all others Similarly   AND RECORD TOWN, INC.
 situated, as collective representative,

 By: /s/ Stephan T. Mashel                            By: /s/ Christopher J. Stevens
 Stephan T. Mashel, Esq.                              William J. Anthony, Esq.
 Amy Blanchfield, Esq.                                Vincent E. Polsinelli, Esq.
 MASHEL LAW, L.L.C.                                   Christopher J. Stevens, Esq.
 500 Campus Drive, Suite 303                          JACKSON LEWIS, P.C.
 Morganville, New Jersey 07751                        677 Broadway, 9th Floor
 T: (732) 536-6161                                    Albany, NY 12207
 smashel@mashellaw.com                                T: (518) 512-8700
 ablanchfield@mashellaw.com                           william.anthony@jacksonlewis.com
                                                      vincent.polsinelli@jacksonlewis.com
                                                      christopher.stevens@jacksonlewis.com




 Dated: December 18, 2019                             Dated: December 18, 2019



SO ORDERED:
_____________________________________

                20 2019
Dated: December __,
                               CERTIFICATION OF SERVICE

               I hereby certify that on December 18, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the court’s CM/ECF System.


                                                       /s/ Christopher J. Stevens
                                                       Christopher J. Stevens
                                                4813-0059-0511, v. 1
